—Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered July 1, 1986, convicting him of conspiracy in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record indicates that the defendant was examined by two psychiatrists who determined that he was fit to proceed. Under these circumstances, the defendant was not denied the effective assistance of counsel simply because his attorney moved to confirm this determination without requesting a hearing (see, People v Baldi, 54 NY2d 137; People v Aiken, 45 NY2d 394). In addition, nothing in the probation report or the plea colloquy raised an issue as to the fitness of the defendant to enter a plea of guilty on May 29, 1986 (People v Heasley, 133 AD2d 977).
Further, defense counsel’s successful negotiation of an agreement enabling the defendant to enter a plea of guilty to conspiracy in the second degree after having been indicted for murder in the second degree is also a factor in determining the issue of the effective assistance of counsel (see, People v Saggese, 135 AD2d 669; People v Strempack, 134 AD2d 799).
We have examined the defendant’s argument that the sentence imposed was excessive and find it to be without merit (see, People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Mollen, P. J., Mangano, Kunzeman and Hooper, JJ., concur.